Exhibit 10.1

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.

FIRST AMENDMENT TO THAT CERTAIN HARMONIX ROCK BAND 4

MANUFACTURING, PUBLISHING AND DISTRIBUTION AGREEMENT

This First Amendment (“First Amendment”) to that certain agreement entitled
“Harmonix Rock Band 4 Manufacturing, Publishing and Distribution Agreement and
Software Publishing and Distribution Agreement,” dated October 14, 2015 and
effective as of March 4, 2015 (the “Agreement”), is entered into as of this 26th
day of April, 2016 (the “Amendment Effective Date”), by and between HARMONIX
MUSIC SYSTEMS, INC., a Delaware corporation, with offices at 40 Broad Street,
7th Floor, Boston, MA 02109 (“Harmonix”) on the one hand, and MAD CATZ
INTERACTIVE, INC., an Ontario corporation, and MAD CATZ, INC., a Delaware
corporation, both with offices at 10680 Treena Street, Suite 500, San Diego,
California 92131 (collectively, “Company”) on the other hand. Harmonix and
Company are each referred to as a “Party” and collectively referred to as the
“Parties” herein. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Agreement.

WHEREAS, under Section 8 of the Agreement, Harmonix has various rights to
terminate the Agreement;

WHEREAS, the exclusive obligations set forth in Section 2 of the Agreement
became non-exclusive no later than January 31, 2016; and

WHEREAS, effective as of the Amendment Effective Date, the Parties agree that
the Agreement shall be amended pursuant to Section 12.8 of the Agreement as more
fully described herein;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

  1. [***], Company shall pay to Harmonix [***] pursuant to Section 6.1.2.B. set
forth below and as consideration for entering into this First Amendment.

 

  2. Section 1 of the Agreement is hereby amended by adding the following
definitions:

“Amendment Effective Date” means April 26, 2016.”

“Minimum Quantities” means the Minimum Launch Quantities and Minimum Black
Friday Quantities.”

 

  3. Section 2 of the Agreement is hereby amended by adding the following as a
new Section 2.6.9:

“2.6.9. Licensed Products Restrictions. Company acknowledges and agrees that
notwithstanding anything in this Agreement to the contrary: (i) the rights
granted under this Agreement apply solely to the specific Licensed Products that
exist and have been approved by Harmonix on or prior to the Amendment Effective
Date and not any other products or Bundles, except that the Licensed Products
may include Guitar straps and Guitar pick guards once such products are approved
in writing by Harmonix, (ii) as of the Amendment Effective Date, Company shall
have no rights to create, manufacture, distribute and sell any new types of
Licensed Products under this Agreement, (iii) Company shall have no right to
manufacture any additional Licensed Products beyond what exists as on-hand
inventory as of the Amendment Effective Date, provided that Company may package
finished goods that exist as of the Amendment Effective Date, pursuant to the
terms of this Agreement, (iv) as of the Amendment Effective Date, Company had
the on-hand inventory set forth on Schedule 4 attached hereto, (v) any on-hand
inventory of Licensed Products located in [***] as of the Amendment Effective
Date may only be sold within [***] and may not be used to fulfill any orders
outside of [***] (the “[***] Restriction”), and (vi) as of the Amendment
Effective Date, Company shall only sell Licensed Software as part of a Band in
the Box Bundle or Guitar Bundle, and shall not sell Stand-Alone Licensed
Software or Dongle Bundles.”

 

  4. Schedule 4 of this Amendment is hereby added and incorporated into the
Agreement as Schedule 4 thereto.

 

  5. Section 2.7.1.1 of the Agreement is hereby deleted and removed in its
entirety.

 

  6. Effective as of February 5, 2016, Darren Richardson is replaced with Karen
McGinnis as the Company’s primary interface with Harmonix in Section 4.2.9 of
the Agreement.

 

  7. Section 4.3.5 of the Agreement is hereby amended and supplemented with the
following:

 

Certain information indicated by [***] has been deleted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.



--------------------------------------------------------------------------------

“Notwithstanding the above, the Company agrees that, without Harmonix’s prior
written consent, the Company shall not sell in [***] (i) any Band in the Box
Bundle below a wholesale price of $[***] per Bundle or (ii) any Guitar Bundle
below a wholesale price of $[***] per Bundle. The Company may, however, sell in
[***] up to [***] total refurbished or reconditioned Band in the Box Bundles
and/or Guitar Bundles, considered collectively, at a price below the authorized
wholesale prices set by this Section 4.3.5 for new Bundles, respectively, and
without Harmonix’s prior written consent.”

 

  8. Section 6 of the Agreement is hereby amended as follows:

 

Section 6.1.2

  

The first sentence of Section 6.1.2 is hereby deleted and removed in its
entirety and replaced with the following:

 

“Subject to Sections 2.6.9, 4.3.5 and 6.2, Forty-Five (45) days after the end of
each calendar month in which Licensed Software was sold, Company shall pay to
Harmonix a royalty of (i) $[***] for Licensed Software sold outside a Bundle,
(ii) $[***] for Licensed Software sold in a Dongle Bundle, (iii) $[***] for
Licensed Software sold in any other Bundle as part of the Minimum Quantities,
(iv) $[***] for Licensed Software sold in [***] on or after the Amendment
Effective Date that is beyond the Minimum Quantities, and (v) $[***] for
Licensed Software sold outside of [***] on or after the Amendment Effective Date
(subject to the [***] Restriction). For the avoidance of doubt, any Licensed
Products sold shall first be counted towards the Minimum Quantities, as
applicable.”

Section 6.1.2.B.

  

Section 6.1.2.B. is hereby deleted and removed in its entirety and replaced with
the following:

 

“For [***] Bundles and the [***]Stand-Alone Licensed Software included in the
Minimum [***] Quantities, Company shall pay Harmonix [***], representing [***]%
of the Software Royalty for such Bundles (calculated as [***]) and Licensed
Software (calculated as [***]), on the following payment schedule:

 

(i)     On or before the [***]: $[***];

(ii)    On the [***]: $[***];

(iii)  Beginning on the [***]and continuing on or before each [***]:

(a) $[***]; or

(b) [***].”

 

  9. Section 8 of the Agreement is hereby amended as follows:

 

Section 8.4

  

Section 8.4 is hereby deleted and removed in its entirety and replaced with the
following:

 

“8.4 Termination for Convenience. In addition to any other rights Harmonix has
to terminate this Agreement, at any time during the Term, Harmonix may, in its
sole and absolute discretion, terminate this Agreement for any reason upon [***]
business days’ notice to Company.”

Section 8.5

  

Section 8.5 is hereby deleted and removed in its entirety and replaced with the
following:

 

“8.5 Effect of Termination. Except as explicitly provided for during the
Wind-Down Period, if any, set forth in Section 8.6 below, upon any termination
or expiration of this Agreement, (a) all rights and licenses granted to Company
shall terminate, (b) any and all payments due or to become due including,
without limitation, any Royalties, shall be immediately due and payable and (c)
Company shall no longer manufacture, advertise, distribute or sell the Licensed
Products or any product which may infringe upon Harmonix’s proprietary rights,
including without limitation, the Harmonix Intellectual Property, or use any
name, logo or design which is substantially or confusingly similar to the
Harmonix Designs on any product in any place whatsoever. In the event of such
termination or expiration, Company shall promptly deliver to Harmonix a
statement indicating the on hand inventory of finished Licensed Products.
Harmonix shall have the right to conduct a physical inventory in order to
ascertain or verify such inventory and statement. Except as provided for during
the Wind-Down Period, if any, set forth in Section 8.6 below, such inventory
shall at Harmonix’s option, be destroyed by Company, at Company’s

 

Certain information indicated by [***] has been deleted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.



--------------------------------------------------------------------------------

   cost, or purchased by Harmonix at [***] for such Licensed Products.
Disposition pursuant to a sale by Company to Harmonix of any plates, molds,
forms, lithographs or other materials relating to the Licensed Products shall be
subject to notice from Harmonix to Company to deliver same to Harmonix or its
designee.”

Section 8.6

  

Section 8.6 is hereby deleted and removed in its entirety and replaced with the
following:

 

“8.6 Wind-Down Period. Upon expiration of this Agreement or termination for
convenience by Harmonix pursuant to Section 8.4, Company may continue to sell
Licensed Products, previously manufactured and on hand in Company’s inventory as
of the effective date of expiration, on a non-exclusive basis for a maximum
period of [***] following the effective date of such expiration (“Wind-Down
Period”), subject to all of the terms and conditions contained in this
Agreement, including, without limitation, Company’s obligations to continue to
remit Royalties to Harmonix under this Agreement (including, but not limited to,
the Royalties set forth in Section 6.1.2.B, to the extent unpaid), provided,
however that (a) the Licensed Products shall be sold in the ordinary course of
business at prices not lower than the prevailing wholesale price or prices
charged by Company during the 60-day period immediately preceding the expiration
of this Agreement and in any event no lower than the thresholds set forth in
Section 4.3.5 and (b) no new Licensed Products are manufactured during the
Wind-Down Period. Upon the occurrence of any of the events set forth in Section
8.2, including, but not limited to, Company’s failure to make a Royalty payment,
Company’s breach of Section 4.3.5, or any other material breach by Company, in
each case that is not cured by Company within [***] days, the Wind-Down Period
shall immediately terminate. Upon the expiration or termination of the Wind-Down
Period, the terms of Section 8.5 shall govern. Company acknowledges and agrees
that nothing herein shall be deemed to restrict or limit Harmonix’s rights in
and to the Harmonix Intellectual Property during the Wind-Down Period,
including, without limitation, the right to enter into any agreements with third
parties in connection with the manufacture and distribution of peripherals,
controllers and other devices for use with the Licensed Software.”

Section 8.7

  

The following is added as a new Section 8.7 of the Agreement:

 

“The Parties acknowledge and agree that, notwithstanding any term or provision
of this Agreement to the contrary, the rights and licenses granted to Company
under this Agreement are personal to the Company and within the scope of 11
U.S.C. section 365(c)(1) and 11 U.S.C. section 365(e)(2), and may not be assumed
or assigned by Company, and may be terminated by Harmonix, in any bankruptcy or
similar proceeding of Company, and any purported assumption or assignment by
Company, and any change of control of Company, including without limitation
through the appointment of a trustee or similar representative for Company,
shall result in an automatic termination of this Agreement and all rights of
Company hereunder and thereunder.”

 

  10. Effective as of February 5, 2016, the Company’s notice addresses and
contact information are replaced with the following:

“Company: Mad Catz Interactive, Inc.

Attention: Karen McGinnis

Address: 10680 Treena Street, Suite 500

San Diego, California 92131

Telephone: 858-790-5008

Telecopy: 858-790-5018

Email: kmcginnis@madcatz.com

With a copy to:

Company: Mad Catz, Inc.

Attention: Tyson Marshall

Address: 10680 Treena Street, Suite 500

San Diego, California 92131

Telephone: 858-790-5008

 

Certain information indicated by [***] has been deleted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.



--------------------------------------------------------------------------------

Telecopy: 858-790-5018

Email: tmarshall@madcatz.com”

 

  11. No Waiver. This First Amendment shall not be construed as a waiver by
Harmonix of any rights, claims, remedies, or defenses under or in respect of the
Agreement or applicable law, and does not constitute any election among rights
or remedies. Harmonix reserves all rights, claims, remedies, and defenses it may
have under the Agreement or applicable law, and all elections among rights and
remedies, with respect to any matter.

 

  12. Miscellaneous. The Parties agree that this First Amendment will be fully
incorporated into the Agreement and, except as specifically provided for in this
First Amendment, all of the terms and conditions of the Agreement shall remain
in full force and effect. This First Amendment may be executed in one or more
counterparts and by facsimile or electronic copy, each of which, when executed,
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

[Signature page follows]

 

Certain information indicated by [***] has been deleted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
and delivered by their duly authorized officers as of the Amendment Effective
Date.

 

HARMONIX MUSIC SYSTEMS, INC.     MAD CATZ INTERACTIVE, INC. By:   /s/ STEVE
JANIAK     By:   /s/ KAREN MCGINNIS Name:   Steve Janiak     Name:   Karen
McGinnis Title:   CEO     Title:   President & CEO     MAD CATZ, INC.       By:
  /s/ KAREN MCGINNIS       Name:   Karen McGinnis       Title:   President & CEO

 

Certain information indicated by [***] has been deleted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.



--------------------------------------------------------------------------------

Schedule 4

[***]

 

Certain information indicated by [***] has been deleted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.